UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 31, 2011 Regal-Beloit Corporation (Exact name of registrant as specified in its charter) Wisconsin 1-7283 39-0875718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin 53511-6254 (Address of principal executive offices, including Zip code) (608) 364-8800 (Registrant’s telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01. Regulation FD Disclosure. On June 1, 2011, Regal Beloit Corporation (the “Company”)will givea presentation at the Key Banc Industrial, Automotive and Transportation Conference.A copy of the Company’s presentation is furnished as Exhibit99 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits (a) Not Applicable (b) Not Applicable (c) Not Applicable (d) Exhibits: The following exhibit is being furnished herewith: (99) Presentation of Regal Beloit Corporation dated June 1, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGAL BELOIT CORPORATION Date:May 31, 2011By: /s/ Peter C. Underwood Peter C. Underwood Vice President, General Counsel and Secretary 3 REGAL BELOIT CORPORATION FORM 8-K EXHIBIT INDEX Exhibit Number Description Presentation of Regal Beloit Corporation dated June 1, 2011. 4
